Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1-6, 8-20, and 22-23 are pending.
Applicant’s election on 2/26/18 with traverse for examination of Group II (claims 7-15) in their response of office action of 4/22/2021 is acknowledged. Applicants  argument found to be seasonable. Therefore Claims 1-6, 8-20, and 22-23 are for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/20 and 4/12/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory 

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application 

Claims  1-6, 8-20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10059966 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  1-6, 8-20, and 22-23 of the instant application and claims 1-23 of U.S. Patent No. 10059966 are both directed to are both directed to a process for producing products from a com fermentation mash, comprising; production of ethanol, stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of com pieces sizes, as measured according to AO AC 965.22-1966. Therefore, the conflicting claims are not patentably distinct from each other. Therefore, the conflicting claims are not patentably distinct from each other.
Claims  1-6, 8-20, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent application No. 15/529014.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-6, 8-20, and 22-23 of the instant application and claims 1-21 of U.S. Patent application No. 15/529014 are both directed to a process for producing products from a 
Claims  1-6, 8-20, and 22-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent Appl.  No. 15/529025. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

 Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  1-6, 8-20, and 22-23  of the instant application and claims 1-26 of U.S. Patent Appl.  No. 15/529025 are both directed to a process for producing products from a com fermentation mash, comprising; production of ethanol, stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of com pieces sizes, as measured according to AO AC 965.22-1966. The specification that teach   process for producing products from a com fermentation mash, comprising; production of ethanol, stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of com pieces sizes, as measured according to AO AC 965.22-1966. The specification of  that  patent can  also teach in different embodiment the subject matters of the instant claims of the instant application. It would have been obvious to  one of ordinary skill in the art to select this specific embodiment  that practiced for the claims of that patent to use  for the method of instant claims. Therefore claims  1-6, 8-20, and 22-23 of instant application are obvious over claims1-26 of U.S. Patent Appl.  No. 15/529025.

Claims  1-6, 8-20, and 22-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Appl.  No. 16/102835. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

 Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  1-6, 8-20, and 22-23  of the instant application and claims 1-20 of U.S. Patent Appl.  No. 16/102835 are both directed to a process for producing products from a com fermentation mash, comprising; production of ethanol, stillage, wherein the fermentation mash is derived from a ground corn product milled from a plurality of com pieces sizes, as measured according to AO AC 965.22-1966. The specification that teach   process for producing products from a com fermentation mash, comprising; production of ethanol, .






Conclusion
Claims 1-6, 8-20, and 22-23 are rejected..  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652